PER CURIAM.
The defendant is an incorporated benevolent order, having a number of subordinate lodges or branches, one of which was known as Court Gresham, No. 311. The plaintiff is the widow of ■one John Tebbins. The following facts are not disputed, viz.: That John Tebbins was, during his lifetime, a member in good standing of Court Gresham; that his dues and assessments were paid up to the time of his death; that his name appears as a member, with dues fully paid, in what is called the “Funeral Fund” of the defendant; that said subordinate court furnished to the defendant all the requisite proofs *817of the death of said John Tebbins, as required! by the constitution and laws of the defendant; that the defendant mailed to the financial secretary of Court Gresham a check for $100, payable to the treasurer of said court, in payment of the amount due the wife of a member of the Funeral Fund; andl that said check was never paid to plaintiff, nor was she ever paid any sum whatever, from said fund, the check having been misappropriated by the financial secretary of Court Gresham.
The plaintiff’s theory in this case is that the subordinate court is the agent of the Grand Court for the purpose of making payments out of the Funeral Fund, to the beneficiaries entitled thereto; the Grand Court being primarily liable to the beneficiary of a deceased member of said fund. The defendant contends that only the subordinate court is liable to the beneficiaries of said fund, and that, in this case, having sent a check for the amount to Court Gresham, it has fulfilled all that can be required of it, and is not liable to the plaintiff for any sum.
It seems to us that a fair construction of the constitution admitted in evidence, together with the “skeleton by-laws” attached thereto, indicates that the Grand Court was the custodian of the Funeral Fund; that a member of the subordinate lodge, who paid certain dues to his subordinate lodge, which, however, are designated as “dues to such fund,” acquired a contractual relation with the Grand Court, whereunder the latter became obligated to pay the funeral benefit, such as the one involved in the. case at bar, the subordinate court being merely the agent of the Grand Court in the premises. See Bacon on Benefit Societies (3d Ed.) § 118; Pfeifer v. Supreme Lodge Bohemian S. B. Society, 37 Misc. Rep. 71, 74 N. Y. Supp. 720.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.